Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Serial Number: 16/936352     Attorney's Docket #: MonolithlC3D-11con8-cdp 
Filing Date: 7/22/2020; 
					
Applicant: Bach et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Applicant’s Pre-Amendment filed 10/5/2020 has been acknowledged.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on (two) filed 5/23/2020 were filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Allowable Subject Matter
	Claims 1 to 20 are allowable over the prior art of record.

REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  In particular, in claim 1, the prior art of record fails to show 
In claim 8, the prior art of record fails to show or collectively teach a method to form a 3D integrated circuit, the method comprising: a first wafer comprising a first crystalline substrate, a plurality of first transistors, and first copper interconnecting layers wherein said first copper interconnecting layers at least interconnect said plurality of first transistors; and providing a second wafer comprising a second crystalline substrate, a plurality of second transistors, and second copper interconnecting layers, wherein said second copper interconnecting layers at least interconnect said plurality of second transistors, wherein said second wafer is bonded face to face on top of said first wafer, wherein said bonded comprises metal to metal bonding; wherein said first wafer comprises memory control circuits and said second wafer comprises a plurality of memory cells, or said second wafer comprises memory control circuits and said first wafer comprises a plurality of memory cells.
In claim 15, the prior art of record fails to show or collectively teach A method to form a 3D integrated circuit, the method comprising: providing a first wafer comprising a first crystalline substrate, a plurality of first transistors, and first copper interconnecting layers, wherein said first copper interconnecting layers at least interconnect said plurality of first transistors; providing a second wafer comprising a second crystalline substrate, a plurality of second transistors, and second copper interconnecting layers, wherein said second copper interconnecting layers at least interconnect said plurality of second transistors; and then performing a face-to-face bonding of said second wafer on .
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3/21/2022
/Alexander O Williams/
Primary Examiner, Art Unit 2826